DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the restriction/election requirements filed on 2/7/2022 with the election of Species A directed to claims 1-8 and 11-14 and Figures 1-5 are acknowledged by the examiner. Applicant’s election of Species A in the reply filed on 2/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14 are pending.
Claim 1 is amended.
Claims 9-10 are withdrawn from the restriction/election requirement.
Claims 1-8 and 11-14 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, line 2 recites “a flexible main body brace comprising” but recites “the brace body consisting essentially of” in line 3. These are two different transitional phrases and it cannot be determined what is or is not excluded in the scope of the claim when it pertains to the main brace body. See MPEP 2111.03 for more information.

Claim 13 recites the limitation " the recessed area" in claim 13.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-8, 11-12 and 14 are rejected under 35 U.S.C. 112(b) because the claimed invention is dependent upon parent claim 1 which is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Vlaeyen et al. (US Patent No. 6,093,161), hereinafter Vlaeyen.

Regarding claim 1, Vlaeyen teaches of an orthopedic support (10, see Figs 1-8) comprising: 
a flexible main brace body (12, see Figs 3-8; main brace body 12 is a sheet of thermoplastic material and is capable of being molded and shaped about the users anatomy and is thus considered as being flexible, Col 3, lines 11-51) comprising first and second opposing sides (the interior and exterior surfaces of 12), a proximal edge (a, see annotated Fig 1), a distal edge (b, see annotated Fig 1), and two lateral edges (14,16, see Figs 3-6; Col 3, lines 49-55), the brace body 12 consisting essentially of a unitary sheet of elastomeric material (see abstract and Col 3, lines 46-51; Col 3, lines 11-51; the material of brace body 12 is elastomeric), the unitary sheet thermoformed to at least partially encircle and generally conform to a joint of a wearer (Col 3, lines 49-51), 
wherein the brace body includes an inner surface (the inner surface of 12, Figs 1-6) and an exterior surface (the exterior surface of 12, Figs 1-6), and
wherein the brace body 12 includes a plurality of engineered apertures (30, see Figs 1 and 5) extending through the sheet from the exterior surface to the inner surface (Col 4, lines 31-37).

    PNG
    media_image1.png
    613
    695
    media_image1.png
    Greyscale

Regarding claim 7, Vlaeyen discloses the support of claim 1.
 Vlaeyen further discloses wherein the inner surface is not coupled to a textile material, and when donned, the inner surface is configured to be in contact with an outer surface of the wearer (interior surface of 12 is configured to be in contact with the outer surface of the user when the support is donned, see Fig 1).

Regarding claim 12, Vlaeyen discloses the support of claim 1.
 Vlaeyen further teaches wherein the main brace body (12) includes a fastener (18, see Fig 1) adapted to draw the opposing sides towards one another (Col 3, lines 55-59), thereby providing tension on the main brace body (18 is capable of providing tension to 12 when 18 on 14 and 16 are fastened together).

Regarding claim 13, Vlaeyen discloses the support of claim 1, further comprising: one of (a) an adjustable closure system (Figs 1-8 and Col 3, lines 55-67 to Col 4, lines 1-15) or (b) a stiffening element disposed in the recessed area.  

Regarding claim 14, Vlaeyen disclose the support of claim 1, wherein the elastomeric material (12) is a thermoplastic material (Col 3, lines 11-51 and Figs 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vlaeyen et al. (US Patent No. 6,093,161), hereinafter Vlaeyen, in view of Robert M. Lyden (US Patent No. 6,681,403 B2), hereinafter Lyden.

Regarding claim 2, Vlaeyen discloses the support of claim 1.
Vlaeyen does not explicitly disclose, wherein the elastomeric material is a thermoset material.
Lyden teaches an analogous brace (Figs 7-10) having an elastomeric material (38; Col 13, lines 5-7) wherein the elastomeric material is a thermoset material (38; Col 13, lines 37-44) for the purpose of providing enhanced mechanical properties and overall rigidity of the brace.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermoplastic disclosed by Vlaeyen to be an elastomeric, thermoset material as taught by Lyden in order to enhance the overall rigidity of the device thus providing enhanced protection to the user when the brace is donned.

Regarding claim 3, Vlaeyen discloses the support of claim 1.
 Vlaeyen is silent wherein the elastomeric material is a closed cell foam.
Lyden teaches of an analogous brace (Figs 7-10) having an elastomeric material (38; Col 13, lines 5-7 and lines 37-44) wherein the elastomeric material is a closed cell foam (38; Col 13, lines 1-7) for the purpose of retaining a light cure material in liquid or gas forms when 38 is part of a wall of a bladder (Col 3, lines 49-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric material disclosed by Vlaeyen to be an elastomeric material being a closed-cell foam material as taught by Lyden in order to enhance the materials retention and repelling capabilities of gassed or liquids.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vlaeyen et al. (US Patent No. 6,093,161), hereinafter Vlaeyen, in view of Robert M. Lyden (US Patent No. 6,681,403 B2), hereinafter Lyden, with extrinsic evidence provided by Cheremisinoff, N. P. (2001). Condensed Encyclopedia of Polymer Engineering Terms. (pages 73-75) Butterworth-Heinemann. doi: https://doi.org/10.1016/C2009-0-25687-X (Year: 2001), hereinafter Cheremisinoff.

Regarding claim 4, Vlaeyen in view of Lyden disclose the support of claim 3.
 Vlaeyen in view of Lyden with extrinsic evidence provided by Cheremisinoff further discloses the support of claim 3 wherein the closed cell foam (38; Lyden) is crosslinked (38 is a closed cell foam thermoset and is thus crosslinked after heating and shaping the foam; Col 13, lines 37-44 Lyden; see Cheremisinoff pages 73-75 for further evidence).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric material disclosed by Vlaeyen to be an elastomeric material being a closed-cell foam material as taught by Lyden in order to enhance the materials retention and repelling capabilities of gassed or liquids.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vlaeyen et al. (US Patent No. 6,093,161), hereinafter Vlaeyen, in view of Reginald Nieberding (US Patent No. 7,468,047 B2), hereinafter Nieberding.

Regarding claim 5, Vlaeyen discloses the support of claim 1.  
 Vlaeyen does not explicitly disclose wherein the elastomeric material exhibits an Asker C hardness of at least 20 and no greater than 60.
However, Nieberding teaches an analogous device (1, Fig 1-4) made of an analogous elastomeric material (EVA; Col 3, lines 48-53) wherein the analogous elastomeric material (EVA; Col 3, lines 48-53) exhibits an Asker C hardness of at least 20 and no greater than 60 (Col 5, lines 29-32; Shore A of between 65 to 90 converts to a Shore C of 32 to 59 respectfully) for the purpose of providing the optimal amount of flexibility and hardness to provide sufficient rigidity of the injured body part (Col 3, lines 48-65).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardness range of the material disclosed by Vlaeyen with the hardness range as taught by Nieberding in order to provide the optimal amount of flexibility and hardness to provide sufficient rigidity of the injured body part thus enhancing comfort and protection to the user (Col 3, lines 48-65).

Regarding claim 6, the modified Vlaeyen discloses the support of claim 5.
As combined, Nieberding further discloses wherein the elastomeric material exhibits an Asker C hardness of at least 30 and no greater than 55 (Col 5, lines 29-32; Shore A of between 70 to 85 converts to a Shore C of 37 to 52 respectfully; Nieberding).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardness range of the material disclosed by Vlaeyen with the hardness range as taught by Nieberding in order to provide the optimal amount of flexibility and hardness to provide sufficient rigidity of the injured body part thus enhancing comfort and protection to the user (Col 3, lines 48-65).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vlaeyen et al. (US Patent No. 6,093,161), hereinafter Vlaeyen, in view of Michael R. Hall (US Patent No. 6,520,926 B2), hereinafter Hall.

Regarding claim 8, Vlaeyen discloses the support of claim 1. 
 Vlaeyen is silent wherein the inner surface includes engineered protrusions adapted to displace the inner surface from the wearer's skin.
Hall teaches of an analogous support (1, see Fig 1) having an analogous inner surface (22, see Fig 1 and 2) wherein the inner surface (22) includes engineered protrusions adapted to displace the inner surface from the wearer's skin (23, see Figs 1-2; Col 5, lines 35-43) for the purpose of facilitating ventilation of the support (Col 1, lines 5-16).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner surface disclose by Vlaeyen to have protrusions as taught by Hall in order to facilitate ventilation of the support thus providing the user with enhanced comfort (Col 1, lines 5-16).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vlaeyen et al. (US Patent No. 6,093,161), hereinafter Vlaeyen, in view of Craig Hubbard (US Patent No. 5,356,371), hereinafter Hubbard.

Regarding claim 11, Vlaeyen discloses the support of claim 1.
 Vlaeyen is silent further comprising a structural support removably received in the exterior surface of the main body, the structural support having a stiffness greater than the stiffness of the unitary sheet.
Hubbard teaches of an analogous device (10, see Fig 1-5) further comprising a structural support (20, see Figs 1-5) removably received in the exterior surface of the main body (Col 3, lines 29-35), the structural support having a stiffness greater than the stiffness of the unitary sheet (Col 3, lines 36-37) for the purpose of providing a means of imparting variable resistance to abduction of a joint (Col 6, lines 32-33).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior surface of the main body disclosed by Vlaeyen to have the structural support as taught by Hubbard in order to provide a means of imparting variable resistance to abduction of a joint thus enhancing the prevention of further injury (Col 6, lines 32-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786            

/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786